                 Case 3:19-cv-05018-BHS Document 13 Filed 09/02/20 Page 1 of 2



 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     CORY RANDON LEWIS,                               CASE NO. C19-5018 BHS
 8
                             Petitioner,              ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION

10   RON HAYNES,

11                           Respondent.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable Theresa L. Fricke, United States Magistrate Judge, Dkt. 11, and

15   Petitioner Cory Lewis’s (“Lewis”) objections to the R&R, Dkt. 12.

16          On June 30, 2020, Judge Fricke issued the R&R recommending that the Court

17   deny Lewis’s petition and deny a certificate of appealability. Dkt. 11. On July 21, 2020,

18   Lewis filed objections. Dkt. 12.

19          The district judge must determine de novo any part of the magistrate judge’s

20   disposition that has been properly objected to. The district judge may accept, reject, or

21   modify the recommended disposition; receive further evidence; or return the matter to the

22   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).


     ORDER - 1
             Case 3:19-cv-05018-BHS Document 13 Filed 09/02/20 Page 2 of 2



 1         In this case, Lewis fails to identify any actual error in the R&R and instead merely

 2   disagrees with the conclusions in the R&R. Dkt. 12. Judge Fricke issued a thorough

 3   R&R that provides ample explanation why Lewis’s claims fail. The Court need not

 4   repeat that discussion or conclusions. Therefore, the Court having considered the R&R,

 5   Lewis’s objections, and the remaining record, does hereby find and order as follows:

 6         (1)    The R&R is ADOPTED;

 7         (2)    Lewis’s petition is DENIED;

 8         (3)    A Certificate of Appealability is DENIED; and

 9         (4)    The Clerk shall enter a JUDGMENT and close the case.

10         Dated this 2nd day of September, 2020.




                                              A
11

12

13                                            BENJAMIN H. SETTLE
                                              United States District Judge
14

15

16

17

18

19

20

21

22


     ORDER - 2
